IN THE
                         TENTH COURT OF APPEALS



                                No. 10-15-00071-CR

                               IN RE JAY CHUNG


                               Original Proceeding



                          MEMORANDUM OPINION


      Jay Chung’s conviction was affirmed as to his guilt but reversed and remanded

for a new trial as to punishment. Chung v. State, No. 10-13-00307-CR, 2014 Tex. App.

LEXIS 11724 (Tex. App.—Waco Oct. 23, 2014, pet. ref’d). Chung filed a petition for

discretionary review with the Court of Criminal Appeals.       The Court of Criminal

Appeals recently refused discretionary review.    In re Chung, PD-1492-14, 2015 Tex.

Crim. App. LEXIS 169 (Tex. Crim. App. Feb. 11, 2015).

      Chung has filed a pro se petition for writ of mandamus seeking to compel the

trial court to immediately proceed to the retrial of the issue of punishment. The trial

court cannot proceed with the retrial of Chung’s punishment until the mandate issues
from this Court. The mandate cannot issue until at least 10 days after the time for a

rehearing of the petition for discretionary review has expired. See TEX. R. APP. P. 18.1

(a)(2) & (b). That time has not expired. Thus, we have not issued our mandate.

       Accordingly, Chung’s petition for writ of mandamus is denied.




                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed March 5, 2015
Do not publish
[OT06]




In re Chung                                                                       Page 2